DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claims 1, 4, 11, 15, 18, and 19 have since been amended.
	Claims 10, 13, 14, and 20 have since been canceled.
	Claims 21-24 have since been newly added.
	Claims 1-9, 11-12, 15-19, and 21-24 are pending and allowed.

Allowable Subject Matter
Claims 1-9, 11-12, 15-19, and 21-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The presently claimed invention is a continuation of a previously-allowed Patent No. 10,650,615. The amendments filed 4/21/2022 overcome the prior Double Patenting rejection as well as the outstanding §101 rejection, for the same reasons the ‘615 patent overcame a §101 rejection and eventually became a patent: the geolocation data used as a basis, and included in, the graphic user interface for the user of the system provide practical applications for the idea and are, therefore, allowed herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668